Citation Nr: 1138294	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for spondylolysis, L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, on brokerage for the RO in Indianapolis, Indiana.  
 
In May 2008, the appellant presented testimony at a personal hearing conducted at the Indianapolis, Indiana, RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

Reconsideration of entitlement to service connection for spondylolysis, L4-L5 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for spondylolysis was denied by the Board in February 1999.

2.  The appellant's claim to reopen his claim for entitlement to service connection for spondylolysis, L4-L5, was denied in a January 2004 rating decision; the appellant appealed the decision and a statement of the case was issued in October 2004, however, the appellant did not file a substantive appeal.  

3.  In March 2009 and July 2009, the RO received service treatment records that were not previously of record.



CONCLUSION OF LAW

New and material evidence has been received to reconsider the claim of entitlement to service connection for spondylolysis, L4-L5.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on VA to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  As the decision below awards reconsideration of the previously finally denied issue of entitlement to service connection for spondylolysis, L4-L5, the benefit sought on appeal is granted to this extent, and no discussion as to whether VA's duties to notify and assist pursuant to the VCAA are met is warranted.  

II.  Legal Criteria

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

New and Material Evidence

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

In general, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156 (2011).  Under 38 C.F.R. § 3.156(c), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g).  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The appellant filed the claim in May 2006, and thus, the previous version of 38 C.F.R. § 3.156(c) is also applicable to the appellant's claim. 

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudication agency of original jurisdiction.  38 C.F.R. § 3.156(c) (2006).  This provision relates to official service department records which presumably have been misplaced and have not been located and forwarded to VA.  Id.  Notwithstanding any other section in Part 3 of Title 38 of the C.F.R., at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Since the older version of 38 C.F.R. § 3.156(c) is more favorable to the appellant, the Board will apply that version.  

III.   Analysis

A claim for service connection for spondylolysis, L4-L5 was denied by the RO in a May 1996 rating decision.  The appellant appealed the rating decision to the Board, and the Board denied the claim in February 1999 after finding that the claim was not well-grounded.  The Board decision is final.  38 U.S.C.A. § 7104.  

In July 2003, the appellant filed a claim to reopen his claim for entitlement to service connection for spondylolysis, L4-L5.  In a January 2004 rating decision, the RO denied the claim.  The appellant appealed the decision and a statement of the case was issued in October 2004.  The appellant did not file a substantive appeal.  Consequently, the January 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.300, 20.302 (2011).

The appellant filed the current claim to reopen in May 2006.  In March 2009 and July 2009, the RO received service treatment records that were not previously of record.  The service treatment records received by the RO in March 2009 include the appellant's November 1973 Medical Board examination report and November 1973 report of medical history.  The service treatment records received by the RO in July 2009 included the appellant's August 1973 enlistment examination report and report of medical history and his service treatment records, which indicate that he received treatment for low back pain in service.  The appellant's claim was denied by the Board in February 1999 because there was no medical evidence of the incurrence or aggravation of the appellant's back condition in service.  The service treatment records are thus directly relevant to the appellant's current claim to reopen his claim for service connection for spondylolysis, L4-L5.  

Additional service treatment records received in March 2009 and in July 2009 existed and had not been associated with the claims file when VA first decided the claim.  As such, the Board finds that this additional evidence falls into the exception created by 38 C.F.R. § 3.156(c) (2006).  Accordingly, the claim will be reconsidered and considered pending since the time of his original claim for service connection.  See 38 C.F.R. § 3.156; Vigil v. Peake, 22 Vet. App. 63 (2008).  


ORDER

As new and material evidence consisting of additional pertinent service treatment records has been received, the claim for entitlement to service connection for spondylolysis, L4-L5, may be reconsidered, and the appeal, to this extent, is granted.


REMAND

The appellant contends that he is entitled to service connection for spondylolysis, L4-L5.  An August 1973 enlistment examination report reflects that the appellant's spine was normal.  No spinal problems were noted on the report.  In an August 1973 report of medical history, the appellant denied having recurrent back pain.  An October 1973 service treatment record indicates that the appellant reported having low back pain for one week.  He reported a history of trauma and treatment by a chiropractor.  Another October 1973 service treatment record reflects that the appellant had back pain since entry with a history of trauma.  It noted that the pain was "getting worse."  A November 1973 narrative summary reflects that the appellant had a history of low back pain, beginning at age 9.  He had a diagnosis of spondylolysis, L4-5, and it was recommended that he be granted a Medical Board separation for spondylolysis that was symptomatic.  A November 1973 discharge examination report noted that the appellant had chronic low back pain.  An April 2008 statement from the appellant's ex-wife reflects that the appellant experienced infrequent back discomfort prior to his entry into the military, and that upon his exit from the military, she observed a marked increase in the frequency and duration of his back pain and discomfort levels.  

At the May 2008 RO hearing, the appellant testified that he fell out of a tree when he was 9 and was involved in car accidents, but that he had no problems with back pain prior to service.  (RO hearing transcript (Tr.) at pages (p.) 1- 2)  He also reported that his back problems began in service after he fell from a horizontal ladder and hurt his back.  (Tr. at p. 3)  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a lay person, the appellant is competent to report that he fell from a ladder and hurt his back.  
 
Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as revised pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  The Federal Circuit has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The appellant has not been seen for a VA examination since filing his claim to reopen in May 2006.  As discussed above, relevant evidence has been added to the claims file including his service treatment records and the April 2008 statement from his ex-wife.  The October 1973 service treatment record specifically noted that his back pain was "getting worse."  The new evidence indicates that his spondylolysis, L4-L5, may have been aggravated by service.  Consequently, the Board finds that a clinical opinion as to whether the appellant has a chronic low back disability, to include spondylolysis, L4-L5, that existed prior to service, and if so, whether clinical evidence of record establishes that the low back disability was not aggravated by active service, would further assist the Board in adjudicating the appeal.  If it is the clinician's opinion that a chronic low back disability did not exist on entrance to service, and that the appellant has a low back disability, a clinical opinion would be useful as to whether the current low back disability is etiologically related to the appellant's active service.  See 38 C.F.R. § 3.306, and 3.159(c)(4) (stating that a medical examination is necessary if the evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA spine examination to determine the following:

* Identify whether the appellant has a current low back disability, to include spondylolysis, L4-L5.  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.

* Opine whether it is clear and unmistakable that a low back disability, to include spondylolysis, L4-L5, was present on entrance to service, and if so, whether it is clear and unmistakable that any such low back disability was NOT aggravated by active service.  

* If it is not clear and unmistakable that a low back disability was present on entrance to service, opine whether it is at least as likely as not (likelihood of at least 50%) that any current low back disability, to include spondylolysis, L4-L5, initially demonstrated in service, is etiologically related to the appellant's active service.

The VA examiner is specifically asked to address the reports of the appellant's medical enlistment and discharge examinations, dated in August 1973 and November 1973; the Narrative Summary, dated November 1973; the appellant's ex-wife statement; and the appellant's RO hearing testimony that he injured his back in service.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial. See 38 C.F.R. § 3.655 (2011).

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for spondylolysis, L4-L5.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


